IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                             Assigned on Briefs January 31, 2003

                    NAOMI HAUSLER v. DISCOUNTS R US, INC.

                         Appeal from the Circuit Court for Smith County
                           No. 4963-W    John D. Wootten, Jr., Judge



                     No. M2002-01465-COA-R3-CV - Filed March 13, 2003


Plaintiff, pro se, appeals the action of the trial court in denying her Petition in the Nature of a Petition
to Vacate a Void Judgment and Collateral Attack. We affirm the trial court.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

WILLIAM B. CAIN , J., delivered the opinion of the court, in which BEN H. CANTRELL , P.J., M.S., and
PATRICIA J. COTTRELL, J., joined.

Naomi Haulser, Carthage, Tennessee, Pro Se.

Arthur C. Grisham, Chattanooga, Tennessee, for the appellee, Discounts R Us, Inc.

                                               OPINION

        This case was initiated in the General Sessions Court of Smith County, Tennessee, when
Appellee, Discounts R Us, filed suit against Appellant Naomi Hausler, “[f]or $$6,870.20 due by
contract, which amount is within the jurisdictional limit of the court pursuant to TCA 16-15-501 and
which includes attorneys (sic) fees and interest at 9.9% per annum as of February 13, 2001, and
credits of $.00, plus additional interest and fees from February 13, 2001, to judgment plus costs of
this suit.” The general sessions court civil warrant was served upon Appellant, Naomi Hausler, on
November 20, 2000, and the case set for trial therein on February 15, 2001. Trial of the case was
continued until February 22, 2001, when it came on to be heard before the general sessions judge.
Ms. Hausler did not appear, and on February 22, 2001, judgment against her in the amount of
$4,949.92 was entered. Ms. Hausler did not appeal the judgment, and it became final ten days after
entry.

       After the judgment became final, the judgment creditor caused execution to issue, and same
was levied upon her bank account at Citizens Bank of Carthage whereupon the bank paid the sum
of $2,028.62 into the registry of the court. On August 10, 2001, Ms. Hausler filed a pleading in the
general sessions court entitled Petition in the Nature of a Petition to Vacate a Void Judgment and
Collateral Attack. Discounts R Us filed a Motion to Dismiss the Petition to which Ms. Hausler filed
a Response. The general sessions court dismissed the Petition.

        On November 19, 2001, Ms. Hausler filed, in the Circuit Court for Smith County, her
Petition in the Nature of a Petition to Vacate a Void Judgment and Collateral Attack. On May 17,
2002, the Circuit Court of Smith County dismissed the Petition of Plaintiff, and Ms. Hausler timely
appealed.

        On the opening page of her brief, Ms. Hausler, pro se Appellant, invites this Court to dismiss
her appeal as frivolous “[i]f this tribunal finds that counsel for Discounts verified on record that the
actual note was available for inspection, that an officer of the original Lender validated the debt, and
that an accounted was verified.” The appeal is totally frivolous without regard to the conditions of
her offer.

       The trial court, in its Order of Dismissal of May 17, 2002, following a hearing on May 6,
2002, held:

                The plaintiff appeared, pro se, and the defendant appeared by its attorney.
                Based upon a review of the entire record and representations made by the
        plaintiff and by counsel for the defendant in open court, the court finds that the
        plaintiff was served with process in case docket number 8758-24-179 in the General
        Sessions Court of Smith County, Tennessee, that the plaintiff was aware that she had
        been ordered to appear in court on the assigned trial date, and that the plaintiff failed
        to appear intentionally on the assigned hearing date. The court further finds that a
        default judgment was properly entered in favor of Discounts R Us, Inc., against
        Naomi Hausler by the General Sessions Court of Smith County, and that the General
        Sessions Court had jurisdiction of both the subject matter and the person of Naomi
        Hausler. Subsequent to the entry of the judgment by the General Sessions Court of
        Smith County, Discounts R Us, Inc., caused a levy to be issued against property of
        Ms. Hausler, following which she filed papers in the General Sessions Court for
        Smith County on August 10, 2001, entitled “Petition in the Nature of a Petition to
        Vacate a Void Judgment and a Collateral Attack.” A hearing was held by the
        General Sessions Court for Smith County, Tennessee, on October 25, 2001, at which
        time that court ruled that the petition filed by Ms. Hausler should be dismissed
        because that court lacked jurisdiction to reopen a final judgment. Ms. Hausler then
        filed the present proceedings and has asserted in her Motion in Limine and
        Memorandum of Law that the judgment rendered by the General Sessions Court for
        Smith County, Tennessee, was void on the grounds that the court lacked personal and
        subject matter jurisdiction, and further asserting that this court should rule on her
        petition as a matter of law, without any discovery and without the submission of any
        proof.
                From all of which the court holds that the General Sessions Court of Smith
        County Tennessee had both personal and subject matter jurisdiction of the


                                                  -2-
       proceedings filed therein, that the plaintiff in these proceedings had notice of the
       proceedings in the General Sessions Court and had an opportunity to appear and
       contest the issues but failed to do so, and that there was no aspect of the proceedings
       in the General Sessions Court for Smith County, Tennessee, which violated due
       process. Accordingly, it is
               ORDERED that the plaintiff’s action herein is dismissed with prejudice.
               Costs are taxed against the plaintiff.

        The record shows without dispute:
1.      The general sessions court civil warrant was served on Naomi Hausler on November 21,
2000;
2.      On the face of the warrant trial was set for February 15, 2001;
3.      Trial was held on February 22, 2001 and default judgment was entered against Naomi
Hausler at that time;
4.      No timely appeal was filed by Naomi Hausler.
In the Order of May 17, 2002, the Circuit Court of Smith County held “that the plaintiff was aware
that she had been ordered to appear in court on the assigned trial date, and that the plaintiff failed
to appear intentionally on the assigned hearing date.” The record in the circuit court at the May 6,
2002 hearing further discloses:

                        MS. HAUSLER: Well, I’m here to vacate this void judgement and
       collateral attack.
                        THE COURT: Now then, there was, I take it, in Sessions Court, some
       kind of trial; is that right?
                        MS. HAUSLER: No. It was a default judgement placed against me.
                        THE COURT: Okay. So a lawsuit was filed against you by
       Discounts-R-Us. You were served. There wasn’t - - you didn’t appear; is that right?
                        MS. HAUSLER: Right.
                        THE COURT: A default was entered against you?
                        MS. HAUSLER: Right.
                        THE COURT: Did you appeal that judgment within 10 days?
                        MS. HAUSLER: No, I did not, because I didn’t know that there was
       a judgment placed against me at that time.
                        THE COURT: You were served, and was not a Court date set on that
       summons?
                        MS. HAUSLER: There were two different Court dates set; one was
       for the16th, and then I understand that the Court date was also for the 22nd.
                        THE COURT: All right. Did you appear on the 16th or - -
                        MS. HAUSLER: No, I did not.
                        THE COURT: Why not?
                        MS. HAUSLER: Well, I didn’t think they had a case, because there’s
       no contract there. I didn’t sign any contract with these people.



                                                 -3-
                      THE COURT: I realize that, and that may be exactly right, but why
       did you not appear in Sessions Court?
                      MS. HAUSLER: I was told, unfortunately, by somebody that I should
       not appear because it was not relative to, you know, - - so I was given the wrong
       information.
                      THE COURT: Was this a lawyer?
                      MS. HAUSLER: No, no, it wasn’t.
                      THE COURT: So somebody gave you some free advice that wasn’t
       worth - -
                      MS. HAUSLER: Anything.
                      THE COURT: - - anything. So you’re saying that they can’t - -
       you’re saying that they can’t conduct discovery in this case that you have filed against
       them because it’s a collateral attack?
                      MS. HAUSLER: There’s no discovery, no. This is a void judgement.
       It was void from the time the Order was signed.
                      THE COURT: Well, may be true, I don’t know, but the problem is
       if you didn’t appear and contest it at the right time, you’re suppose to appeal that
       within 10 days of the entry of the judgement. Why didn’t you do that?
                      MS. HAUSLER: Like I said, I didn’t realize there was a judgment
       placed against me.

               ....

                     THE COURT: Okay, all right, so you never appealed anything that
       Judge Preston did; is that right, ma’am?
                     MS. HAUSLER: No. I was going to, because I was going to - -
                     THE COURT: You’ve got to anser my question.
                     MS. HAUSLER: No, I didn’t.

        In short, the amount sued for and the instrument sued upon in the general sessions court was
well within the subject matter jurisdiction of that court. Ms. Hausler was personally served with
process. Ms. Hausler knew the trial date set for hearing the case in general sessions court. Ms.
Hausler intentionally refused to appear. Default judgment was then properly entered against her by
the general sessions court. She did not appeal within ten days of the entry of the general sessions
court judgment. The judgment thus became final.

        Every jurisdictional fact necessary for sustaining both subject matter and in personam
jurisdiction of the general sessions court affirmatively appears in this record. The judgment of the
general sessions court was valid, binding and final, and the trial court correctly so held. New York
Cas. Co. v. Lawson, 24 S.W.2d 881 (Tenn. 1930).

      Normally, pro se litigants are accorded a degree of deference based upon their status as
laymen. In this case, Ms. Hausler has abused her status in a manner that would bring instant


                                                 -4-
disciplinary proceedings against a member of the bar. In her reply brief before this Court, she
asserts:
                  Mr. Grisham, in his so-called Brief of Defendant/Appellee, offers nothing to
         dispute any of the points of law articulated by Naomi Hausler in Appellant’s opening
         brief. Mr. Grisham cites no fact appearing in the original record to verify that
         Discounts R Us., Inc. established standing or damages as such Discounts’ judgment
         is facially void. Mr. Grisham should be invited to testify before a federal grand jury
         regarding the interstate scheme of fraud he is involved in which consists of buying
         charged-off commercial paper at a deep discounts (Discounts R Us - get it?) usually
         1 and ½ cents on the dollar bought bundled where only the face value of the bundle
         is known. After purchasing worthless commercial paper, Grisham and others similar
         situated in this scam, harass and intimidate people like Naomi Hausler in to paying
         something they don’t owe. The cause of justice, ideals of fair play and respect for the
         rule of law (criminal as well as civil) require this court vacate the void judgment (no
         standing, no evidence) and remand Arthur C. Grisham to other authority for inquiry
         into the criminal misconduct of Grisham.

This impertinence pales into insignificance in comparison to documents filed by her in the general
sessions court and appended to Appellee’s brief.

        “A brief in no case can be used as a vehicle for the conveyance of hatred, contempt, insult,
disrespect or professional discourtesy of any nature for the court of review, trial judge, or opposing
counsel; invectives are not argument, and have no place in legal discussion, but tend only to produce
prejudice and discord.” Trice v. Hewgley, 381 S.W.2d 589, 597 (Tenn. Ct. App. 1964) (quoting 5
C.J.S. Appeal and Error § 1327).

       Ms. Hausler asserts in her brief that she was “unable to secure competent counsel.” This is
understandable in view of the weakness of her position.

       The appeal in this case is frivolous, and, pursuant to Tennessee Code Annotated section 27-1-
122, Appellee is entitled to reasonable attorney’s fees for defending the appeal. Davis v. Gulf Ins.
Group, 546 S.W.2d 583, 586 (Tenn. Ct. App. 1977); McDonald v. Onoh, 772 S.W.2d 913, 914
(Tenn. Ct. App. 1989).

       The judgment of the trial court is in all respects affirmed, and the case is remanded to the trial
court for assessment of reasonable attorney’s fees on appeal and collection of costs which are
assessed to Appellant.


                                                        ___________________________________
                                                        WILLIAM B. CAIN, JUDGE




                                                  -5-